DETAILED ACTION
	The Response filed 7 December 2021 has been entered.  Claims 1 and 3-11 are pending, with claim 11 being new.  Claim 2 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7 of the Response, filed 7 December 2021, with respect to the 35 U.S.C. 102 rejection of claim 10 in view of Hayashi et al. (US 2003/0226606) have been fully considered and are persuasive.  The previous 102 rejection of claim 10 in view of Hayashi has been withdrawn because Hayashi discloses valves mounted on a side surface of a manifold rather than an upper surface of a manifold as claimed by the applicant. 
Applicant's arguments, see pg. 10 of the Response, filed 7 December 2021, with respect to the 35 U.S.C. 103 rejection of claim 10 in view of Beckett et al. (US 3,504,704) modified by Takada et al. (US 2008/0087346) have been fully considered but they are not persuasive for the following reasons.
The applicant argues with respect to claim 10 on pg. 8 of the Response that, in Beckett, “the poppet valve 20 is not directly mounted on the upper surface of the manifold block 4 as in the claimed invention.”  However, the valves 20 are threaded into the threaded wells 48 formed in top surfaces of receptacles 8 (col. 2, line 62 – col. 3, line 3), and the receptacles 8 are interpreted as making up a manifold along with the housings 6, blocks 4, and the structure that holds them rigidly fixed together (col. 1, 
The applicant argues with respect to claim 10 on pg. 8 of the Response that Beckett only discloses one manifold block that has only one second valve mount portion and not a plurality of second valve mount portions as claimed.  However, as previously discussed, the plurality of receptacles 8, housings 6, and blocks 4 held together are considered as making up a manifold.  The area on each receptacle 8 on which the pair of valves 22 are mounted form second valve mount portions, and because there is a plurality of receptacles 8, there is a plurality of second valve mount portions.
Claim Objections
Claims 1, 3-9, and 11 are objected to (wherein claims 3-4 and 7-9 inherit their objections due to their dependencies) because of the following informalities:  	
In claim 1, line 9, it is suggested that “spaced an inter-mount-portion distance” be changed to --spaced apart from each other an inter-mount-portion distance-- to clarify that the inter-mount-portion distance refers to the distance between the valves at the end portions.
In claim 1, line 10, it is suggested that --apart from each other-- be deleted because the recitation appears to refer to the adjacent valves at the end portions be distanced apart from each other the inter-valve distance rather than the valves within a common mount portion as antecedently claimed.
  In claim 5, line 4, it is suggested that --of the cover-- be added after “the lengthwise direction” to clarify the structure with which the direction relates.
In claim 5, line 5, it is suggested that --of the cover-- be added after “a widthwise direction” to clarify the structure with which the direction relates.
In claim 6, line 5, it is suggested that “covers has” be changed to --covers have--.
In claim 6, line 6, it is suggested that “covers has” be changed to --covers have--.
In claim 10, line 4, it is suggested that “one manifold” be changed to --a manifold--.
In claim 10, lines 5-14, the recitations of the correlative conjunctions “at least one of…or…” should be changed to --at least one of…and…--.
In claim 11, line 2, “the three or two electromagnetic valves” should be changed to --the three or two electromagnetic valves of each mount portion-- to clarify the group of valves that are spaced apart by the inter-valve distance.
In claim 11, lines 4-5, it is suggested that “spaced an inter-mount-portion distance” be changed to --spaced apart from each other an inter-mount-portion distance-- to clarify that the inter-mount-portion distance refers to the distance between the valves at the end portions.
In claim 11, line 5, it is suggested that --apart from each other-- be deleted because the recitation appears to refer to the adjacent valves at the end portions be distanced apart from each other the inter-valve distance rather than the valves within a common mount portion as antecedently claimed.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beckett et al. (US 3,504,704) in view of Takada et al. (US 2008/0087346).
Regarding claim 10, Beckett discloses in Figs. 1-3 a method for manufacturing a waterproof manifold electromagnetic valve assembly in which at least four 
dividing all the electromagnetic valves mounted on the manifold into at least one of at least one first valve group including three electromagnetic valves or at least 4Application No. 16/485,951Reply to Office Action of September 7, 2021one second valve group including two electromagnetic valves (specifically at least two second valve groups of two electromagnetic valves for form the at least four electromagnetic valves recited in the preamble) to determine at least one of a quantity of the first valve group or a quantity of the second valve group (specifically a quantity – 2 – of the second valve groups); 
forming, on the upper surface of the manifold, at least one of at least one first mount area allowing three electromagnetic valves to be mounted thereon or at least one second mount area allowing two electromagnetic valves to be mounted thereon (specifically at least two second mount areas for the respective mounting of two electromagnetic valves), at least one of a quantity of the first mount area or a quantity of the second mount area being equal to at least one of the quantity of the first valve group or the quantity of the second valve group (specifically two second mount areas being equal to the two second valve groups); 
mounting three or two electromagnetic valves on each of the mount areas of the manifold to form a plurality of first valve mount portions on which three electromagnetic valves are mounted, or a plurality of second valve mount portions on which two 
attaching, to each of the valve mount portions of the manifold, a waterproof cover 24 to cover the three or two electromagnetic valves mounted on the valve mount portion.
Allowable Subject Matter
Claims 1 and 3-9 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claim 11 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose, or render obvious in combination with the other limitations recited in claims 1 and 11, a gap is formed between adjacent covers wherein the gap has such a size that it is larger than the inter-valve distance that the electromagnetic valves are arranged side by side within a shared mount portion on the manifold.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753